DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment, previous 112(a) rejection on claims 1-10 is hereby withdrawn.  The amended claim 1 is now stating that the THC emulsion, which comprises water, mid-chain triglycerides and THC concentration, is present in an amount larger than the amount of CBD emulsion (by weight percentage), which comprises water, mid-chain triglycerides and CBD concentrate.  Such limitation is supported in present specification - see “Preferred Range” in Table 3, which shows the wt.% of THC Emulsion being larger than the wt.% of CBD emulsion; see also Tables 1 and 2, which shows a THC emulsion containing water, THC concentrate and Mid Chain Triglycerides, and a CBD emulsion containing water, CBD concentrate and Mid Chain Triglycerides, respectively.
Claim Objections
Claim 8 is objected to because of the following informalities:  on the last line, applicant need to change “cellulostic” to --- cellulosic ---.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Raber et al (US 2017/0021029 A1) in view of Jenn (US 10,064,905 B1) (with (i) Fujikawa et al (US 2007/0280888 A1), which is being cited here merely to support the Examiner’s assertion that propylene glycol, glycerin and polyethylene glycol are thickening agents and (ii) Taylor et al (US 2017/0304373 A1), which is being cited here merely to support the Examiner’s assertion that mid chain triglycerides is an emulsifier).
Raber teaches (claims 1 and 8-11) a topical formulation containing (i) medium chain triglycerides; (ii) a cannabinoid, which examples include THC (tetrahydrocannabinol) and CBD (cannabidiol); (iii) water; (iv) at least two terpenes; and (iv) propylene glycol, polyethylene glycol or glycerin.  Raber furthermore teaches ([0006]) that its topical formulation can include one or more cannabinoids (Raber also states in [0047] that the singular forms of words such as “a” include their corresponding plural references unless the context clearly dictates otherwise. Thus, “a” cannabinoid would include more than one cannabinoids).  It would have been obvious to one skilled in the art to use the combination of THC and CBD as cannabinoids in Raber with a reasonable expectation of success.  Raber further teaches ([0005] and [0114]) that its disclosure fulfills an unmet need by providing concentrated preparations of purified cannabinoids in a form appropriate for topical application and that the purity of cannabinoid (such as THC and CBD) can be greater than 99.5% (thus, Raber teaches instant CBD concentrate and THC concentrate).  In such a topical formulation containing THC concentrate, CBD concentrate, water and mid chain triglycerides (which is an emulsifier, as evidenced by Taylor et al ([0164]), the THC concentrate, water and mid chain triglycerides would form a THC emulsion, and the CBD concentrate, water and mid chain triglycerides would form a CBG emulsion.  Also, Raber’s propylene glycol, polyethylene glycol and glycerin are thickening agents as evidenced by Fujikawa et al ([0061].  Raber’s topical formulation is used for treating sexual dysfunction by topically applying the formulation to a subject’s genitals (abstract and [0147]).  Thus, Raber teaches a lubricant composition comprising a THC emulsion, CBD emulsion, water, terpenes and a thickening gent.  With respect to the limitation “the THC emulsion and CBD emulsion are both formed prior to combination with the water, terpenes, and thickening agent”, instant claim 1 including such imitation is a product by process claim (not a method claim), and for the reasons already explained above, Raber still teaches instant lubricant composition of claim 1 (see MPEP 2113(I)).  
Although Raber teaches instant THC emulsion and instant CBD emulsion, Raber does not explicitly teach instant limitation as to the THC emulsion present in an amount larger than the CBD emulsion by weight percentage.  Jenn teaches (abstract) a pharmaceutical preparation containing one or more cannabinoid compounds (such as THC and CBD) that enhances sexual sensitivity and pleasure.  Jenn teaches (col.3, lines 11-18, col.4, lines 39-46 and claims 7-9)  that by having preparations with a relatively higher quantity (or ratio) of THC as compared to CBD (e.g., more than 2:1 THC/CBD) one can improve threshold desire, sensitivity, pleasure and/or ability to climax.  Raber’s invention is also used in treating a person lacking interest in sexual activity so as to increase sex drive, achieve a higher level of sexual arousal and improve libido (see for example [0147]).  Thus, it would have been obvious to one skilled in the art to have a relatively higher wt.% amount of THC emulsion as compared to the wt.% of CBD emulsion in Raber’s formulation with a reasonable expectation of improving threshold desire, sensitivity, pleasure and ability to climax as taught by Jenn.  Therefore, Raber in view of Jenn renders obvious instant lubricant composition of claims 1 and 9 (it is to be noted that the newly added limitation “wherein the amount of CBD concentrate in the CBD emulsion and the amount of THC concentrate in the THC emulsion is the same or different” is merely stating the obvious and thus does not carry any patentable weight). 
With respect to instant 10, Raber teaches ([0146]) the use of a finger-pump sprayer.  Thus, Raber renders obvious instant claim 10.
Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Raber et al (US 2017/0021029 A1) in view of Jenn (US 10,064,905 B1) as applied to claim 1 above, and further in view of Amato et al (US 2010/0124576 A1) (with Green et al (US 2018/0369192 A1), which is being cited here merely to support the Examiner’s assertion that myrcene, -humulene and valencene are cannabis terpenes).
Raber in view of Jenn is discussed in Paragraph 5 above.  With respect to instant claim 2, Raber teaches ([0005]) that its formulation is delivered directly to the skin, but the reference does not explicitly teach that its formulation is in the form of a cream or lotion.  However, Amato et al indicates (see [0026] and [0033])) that it is well known in the art that a topical formulation (meant for enhancing sexual response) such as Raber’s can be used in the form of cream, lotion, gel, ointment, or aqueous solutions/suspensions, depending on a topical carrier used.  It would have been obvious to one skilled in the art to use Raber’s topical formulation in the form of cream or lotion with a reasonable expectation of success.  Thus, Raber in view of Jenn and further in view of Amato renders obvious instant claim 2.
With respect to instant claims 3-7, Raber’s topical formulation does not explicitly teach instant components of claims 3-7.  Amato et al teaches a topical composition that enhances sexual response (abstract).  Amato teaches ([0035]-[0037] and [0042]) that such a composition contains cosmetic or pharmaceutically acceptable excipients including protective agents (such as aloe vera and allantoin), demulcents (such as hydroxyethyl cellulose) and antioxidants (such as ascorbic acid or citric acid).  It would have been obvious to one skilled in the art to use aloe vera and allantoin (as protective agents), use hydroxyethyl cellulose (as a demulcent) and use ascorbic acid and citric acid (as antioxidants) as excipients in Raber’s topical formulation with a reasonable expectation of achieving advantages of using protective agents, demulcents and antioxidants.  Thus, Raber in view of Jenn and further in view of Amato renders obvious instant claims 3-7 (Raber’s topical formulation containing water and ascorbic acid would inherently comprise instant diluent mix of claims 6 and 7). 
With respect to instant claim 8, Raber teaches (claim 13) that myrcene, -humulene and valencene can be used as the terpenes in its topical formulation.  As evidenced by Green et al ([0024]), myrcene, -humulene and valencene are cannabis terpenes.  Also, as already discussed above, Amato teaches the use of demulcents such as hydroxyethyl cellulose (instant thickening agent).  Thus, Raber in view of Jenn and further in view of Amato renders obvious instant claim 8.
Claims 1, 2, 5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Doane et al (US 2016/0151328 A1) in view of Jenn (US 10,064,905 B1) (with (i) Fujikawa et al (US 2007/0280888 A1), which is being cited here merely to support the Examiner’s assertion that propylene glycol, glycerin and polyethylene glycol are thickening agents, and (ii) Siems et al (US 2018/0338937 A1), which is being cited here merely to support the Examiner’s assertion that triacetin is an emulsifier).
In its Example 4, Doane teaches a personal lubricant Formulation 12 containing THC, water, terpenes (NDL, FOL, LIM, EUC, LIN and GER), propylene glycol, polyethylene glycol, hydroxyethylcellulose (instant compound of claim 5) and triacetin (an emulsifier, as evidenced by Siems et al ([0084])).  Propylene glycol and polyethylene glycol used in Doane’s Example 4 are thickening agents, as evidenced by Fujikawa ([0061]).  Doane further teaches ([0012]) that its formulation may additionally include delivery agents (in addition to the triacetin used in its Example 4) such as medium chain triglycerides.  It would have been obvious to one skilled in the art to further include medium chain triglycerides in Doane’s Example 4 with a reasonable expectation of success.  Furthermore, Doane teaches ([0071]) that its lubricant composition can contain one or more modifiers and teaches both THC and CBD as examples of cannabinoids that can be used as modifiers in its composition ([0076]) (besides, Doane teaches ([0010]) that its composition comprising triacetin and at least two terpenes may further comprise “a” cannabinoid (which examples include THC as well as CBD) and teaches ([0040]) that the singular forms of words such as “a” include their corresponding plural references unless the context clearly dictates otherwise. Thus, Doane teaches using more than one cannabinoid in its formulation).  Thus, it would have been obvious to one skilled in the art to use both THC and CBD in Doane’s Formulation 12 as the modifiers with a reasonable expectation of success. Doane teaches ([0077]) that cannabinoids added to its formulation can have purity of 99% (thus, Doane teaches instant CBD concentrate and THC concentrate).  In such a formulation comprising THC concentrate, CBD concentrate, water, triacetin (an emulsifier), medium chain triglycerides, the THC concentrate, water and medium chain triglycerides would form a THC emulsion, and the CBD concentrate, water and medium chain triglycerides would form a CBG emulsion.  Thus, Doane teaches a lubricant composition comprising THC emulsion, CBD emulsion, water, terpenes and a thickening agent.  Doane also teaches ([0024] and [0011]) that its composition can be delivered as a cream, an ointment or a spray (in drops).  It would have been obvious to one skilled in the art to have Doane’s personal lubricant composition be delivered as a cream with a reasonable expectation of success.  With respect to the limitation “the THC emulsion and CBD emulsion are both formed prior to combination with the water, terpenes, and thickening agent”, instant claim 1 including such imitation is a product by process claim (not a method claim), and for the reasons already explained above, Doane still teaches instant lubricant composition of claim 1 (see MPEP 2113(I)).  
Although Doane teaches instant THC emulsion and instant CBD emulsion, Doane does not explicitly teach instant limitation as to the THC emulsion present in an amount larger than the CBD emulsion by weight percentage.  Jenn teaches (abstract) a pharmaceutical preparation containing one or more cannabinoid compounds (such as THC and CBD) that enhances sexual sensitivity and pleasure.  Jenn teaches (col.3, lines 11-18, col.4, lines 39-46 and claims 7-9)  that by having preparations with a relatively higher quantity (or ratio) of THC as compared to CBD (e.g., more than 2:1 THC/CBD) one can improve threshold desire, sensitivity, pleasure and/or ability to climax.  Doane teaches ([0011]) that its formulation provides for effective use as a sexual lubricant.  It would have been obvious to one skilled in the art to have a relatively higher wt.% of THC emulsion as compared to CBD emulsion in Doane’s formulation with a reasonable expectation of improving threshold desire, sensitivity, pleasure and ability to climax as taught by Jenn.  Therefore, Doane in view of Jenn renders obvious instant claims 1, 2, 5 and 8 (it is to be noted that the newly added limitation of claim 1 “wherein the amount of CBD concentrate in the CBD emulsion and the amount of THC concentrate in the THC emulsion is the same or different” is merely stating the obvious and thus does not carry any patentable weight).    
With respect to instant claim 9, Doane teaches ([0011]) that its composition can be effectively used as a sexual lubricant, and such lubricant would inherently be capable of being applied to at least one of one or more erogenous zones on a body of an individual and a device to be used on the body.  Thus, Doane in view of Jenn renders obvious instant claim 9. 
With respect to instant claim 10, since Doane in view of Jenn teaches instant lubricant composition of claim 1, Doane’s lubricant formulation modified by Jenn’s teaching (as discussed above) would inherently be capable of being accessed via a pump (besides, Doane teaches ([0024]) that its composition can be delivered as a spray, and a sprayer typically includes a manual pump for pressurizing a reservoir containing a liquid).  Thus, Doane in view of Jenn renders obvious instant claim 10.
Claims 3, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Doane et al (US 2016/0151328 A1) in view of Jenn (US 10,064,905 B1) as applied to claim 1 above, and further in view of Amato et al (US 2010/0124576 A1).
Doane in view of Jenn is discussed above in Paragraph 7.  Doane does not teach instant components of instant claims 3, 4, 6 and 7.  Amato et al teaches a topical composition that enhances sexual response (abstract).  Amato teaches ([0035] and [0042]) that such composition contains cosmetic or pharmaceutically acceptable excipients including antioxidants (such as ascorbic acid).  It would have been obvious to one skilled in the art to add ascorbic acid as an antioxidant in Doane’s lubricant Formulation 12 with a reasonable expectation of achieving an antioxidant effect.  Thus, Doane in view of Jenn and further in view of Amato renders obvious instant claims 3, 4, 6 and 7 (Doane’s Formulation 12 containing water and ascorbic acid teach instant diluent mix of claims 6 and 7). 
Response to Arguments
With respect to instant 103 rejections over Raber in view of Jenn and instant 103 rejections over Doane in view of Jenn, Applicant state that Claim 1 has been amended to recite CBD emulsion comprising water, mid-chain triglycerides, and CBD concentrate and THC emulsion comprising water, mid-chain triglycerides, and THC concentrate in an amount larger than the CBD emulsion by weight percentage, wherein the amount of CBD concentrate in the CBD emulsion and the amount of THC concentrate in the THC emulsion is the same or different.  Applicant argue that the combination of Raber and Jenn or Doane and Jenn fail to teach or suggest such limitations.  Applicant argue that Jenn discloses pharmaceutical preparations that enhances sexual response and argue that Jen’s preparation includes one or more cannabinoid compounds and other compounds to enhance blood flow to the genital region and the preparation can also include a relatively higher quantity of THC as compared to CBD, including more than 2:1 THC/CBD.  Applicant argue that Jenn merely teaches a pharmaceutical preparation with more THC than CBD, rather than: 1) a CBD emulsion with water, mid-chain triglycerides, and CBD concentrate and 2) a THC emulsion with water, mid-chain triglycerides, 3) where the THC concentrate is in an amount larger than the CBD emulsion by weight percentage of the emulsions and 4) the amount of CBD concentrate in the CBD emulsion and the amount of the THC concentrate in the THC emulsion is the same or different.  Applicant argue that Raber, Fujikawa, and Taylor or Doane, Fujikawa and Siems fail to remedy the shortcomings of Jenn.
The Examiner disagrees.  First of all, as already addressed above in paragraph 2, the amended claim 1 is now stating that the THC emulsion, which comprises water, mid-chain triglycerides and THC concentration, is present in an amount larger than the amount of CBD emulsion (by weight percentage), which comprises water, mid-chain triglycerides and CBD concentrate.  Claim 1 is not stating that the “THC concentrate” (in the THC emulsion) is in an amount larger than the CBD emulsion by weight percentage of the emulsions, as argued by applicant (besides, the Examiner cannot even find support for such statement).  Secondly, as already addressed above, the newly added limitation “wherein the amount of CBD concentrate in the CBD emulsion and the amount of THC concentrate in the THC emulsion is the same or different” is merely stating the obvious and thus does not carry any patentable weight.     
	Thus, for the reasons already explained above in Paragraphs 5-8, instant 103 rejections over Raber in view of Jenn and instant 103 rejections over Doane in view of Jenn still stand. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        July 16, 2022